Title: From Benjamin Franklin to David Hartley, 4 May 1779
From: Franklin, Benjamin
To: Hartley, David


Dear Sir
Passy may 4. 1779.
I received your several favours, viz: One of April the 10 one of the 20th. and two of the 22d. all on the same Day but by different Conveyances.
I need not repeat, what we have each of us so often repeated, the Wish for Peace. I will begin by frankly assuring you that tho’ I think a direct, immediate Peace, the best Mode of present Accommodation for Britain as well as for America, yet if that is not at this time practicable, and a Truce is practicable I should not be against a Truce; but this is merely on Motives of General Humanity, to obviate the Evils Men devilishly inflict on Men in time of War, and to lessen as much as possible the Similiarity of Earth and Hell. For with regard to particular advantages respecting the States I am connected with I am persuaded it is theirs to continue the War, till England shall be reduc’d to that perfect Impotence of Mischief, which alone can prevail with her to Let other Nations enjoy Peace Liberty and safety. I think, however that a Short Truce, which must therefore be an armed, Truce, and put all Parties to an almost equal Expence with a continu’d War, is by no means desirable.
But this Proposition of a Truce if made at all should be made to france at the same time it is made to America. They have each of them too much Honour as well as too much Sense to listen separately to any Propositions which tend to separate them from each other.
I will now give you my Thoughts on your Ideas of Negotiation, in the order you have plac’d them. If you will number them in your Copy, you will readily See to which my observations refer, and I may therefore be more concise.
To the 1st. I do not see the Necessity, or Use of five Commissions. A Number of Talkers lengthen Discussions, and often embarrass instead of aiding a Settlement. Their different Particular Views, private Interests and jealousies of each other, and fear of misrepresentation from each other are likewise so many rubs in the way of each other: and it sometimes happens that a Number cannot agree to what each privately thinks reasonable and would have agreed to or perhaps proposed if alone. But this as the Parties please.
To the 2d. the Term of 21 Years, would be better for all sides. The Suspension of Hostilities should express’d to be between all the Parties at War. And that the British Troops and ships of war now in any of the united states be withdrawn.
To the 3d. This seems needless and is a Thing that may be done or omitted as you please. America has no Concern about those Acts of Parliament.
To the 4th. The reason of proposing this is not understood nor the Use of it, nor what Inducement there can be for us to agree to it. When you come to treat with both your Enemies, you may negociate away as much of those Engagements as you can; but Powers who have made a firm solid League evidently useful to both, can never be prevail’d with to dissolve it, for the vague Expectation of another in nubibus: nor even, on the Certainty that another will be propos’d without Knowing what are to be its articles. America has no desire of being free from her engagements to France. The chief is that of continuing the War in conjunction with her, and not making a separate Peace: and this is an Obligation not in the Power of america to dissolve being an obligation of Gratitude and Justice towards a Nation which is engaged in a War on her Account, and for her protection, and Would be forever binding, whether Such an Article existed or not in the Treaty. And tho’ it did not exist an honest American would cut off his right hand rather than Sign an Agreement with England contrary to the spirit of it.
To the 5th. As Soon as you please.
If you had mentioned France in your proposed suspension of Arms, I Should immediately have shown it to the Minister, and have endeavoured to support that Idea. As it Stands I am in doubt whether I Shall communicate your paper or not, tho’ by your writing it so fair it seems as if you intended it. If I do, I shall acquaint you with the Result.
The Bill of which you Send me a Copy was an excellent one at the time and might have had great and good Effects, if instead of telling us haughtily that our humble Petition should receive no Answer, the Ministry had received and enacted that Bill into a Law. It might have erected a Wall of Brass round England, if such a Measure had been adopted when fryar Bacon’s brazen Head cried out Time IS! But the Wisdom of it was not seen, ’till after the fatal Cry of Times PAST!
The first Cargo of Prisoners is arrived and exchanged; I have not heard that the Milford is Sailed. There have been abundance of high Winds lately, which perhaps have prevented. Accept my Thanks for your unwearied Pains in that Affair. Let me know if you can, whether it is intended to send another hundred immediately? In that Case I would assemble from the different Prisons those who are to be returned for them that the Cartel ships may find them ready, & not be obliged to wait for them. We have still a greater Number in Spain.
I am ever my dear friend, Your most affectionately,
BF.

P.S. I suppose the Money put into your hands for the Prisoners is expended. Please to let me Know. And also inform me whither two Small Bills I gave you were ever paid.

